OFFICE   OF   THE   ATTORNEY       GENERAL         OF   TEXAS

                                      AUSTIN
G-O.MIww
A-~m-


     Bonorablo Coorgr H. Sheppard
     Comptroller of Fublle Aaoountr
     Au8tf.q    Texa#




j



                                                        1*&&4*,      8upplrmaatod
                                                        you rque8t      the oplalan
                                                        &wotirioam ot Subdirlrioa
                                                        od by Aot8 1.951,Forty-
                                                        e, Seo. 1, and of Sub-
                                                                   ad, Aotr 1951,
                                                                    Ah8    l@S*, Forty-

                                     rtion    pnrentr         l   rltaatlon rhen
                                      orotrtoolmd          or tiuhrs~ to market
                             rohandlab on the floor o? tbr plror
                            or or rholeaaler, with the under-
                        aerohandlrr nil1 be paid for Ron rold,
                        hln a l peolfled time muoh merohndlrr
    my  k  returned  to the aanufeoturer.   You inquin  whather
    or not Eubdlrlrlon U, Artlolr 7047, aa amrndrb, rubjrotr
    such wholtre1.r or retail merchant to the oooupatlon tax
    levied by ruoh subdltlslon on aoanmitrlonmerahants.       t
               Sub4lrlrlon 12, artlclr 7047, R.C.E., as amended,
     reads as follow ;
Honorable Gaargs R. Shrppud,                ?si%o 2



             Y%4Mtere. - Yuohaadlrr             8~6
     ohsnts.  - lcrola every ~eraon, flmt,              a8aool.atlonoi
     ,%l-klOM, Or CtO~Ol%tiOA, fo~owing                  thS   bUSiU.~S
     or oaou~stlan ol qwshfmdlro broker awl/or oom-
     slssloa sswohsnt, dither at wholeaslo er retail.,
     ia   oitier      or totma      0r twuepfira thousad fi3,ooo)
     or leas papulotlorr, aA snnusl tax cU Piftoon tol-
     lars (~lE.00)~ and in oltis8 of noto thsn twenty-
     rivm thousaw (8s 000) pulatbm 88 8~~81 tax
     or ?hAtpiiV*   E&err    r 4rJa.ool. d OlYmraiSSiQn
     mrohant         fn the meanin8 of MJJ Aot 5.0 errrjr par-
     son, flrn, aasoolation 0r parsons, or corporation,
     rsoeldng oouatry prohoe, horses, mttlc, sheep,
     hogs, Grwin, oora,hap, l\ncber, rhln@s,   ~004,
     ooal, goods, vssres sad cerohsndirs                 or anything
     sloe for sale, to be oooounted for to the oulns~
     vhen sold.aatlc.har&ns s oas~~M~len thmetor.
     The provision ot this Sootion shall not be ooa-
     strued 8s tsxiolf the trawling sslesczan."
          Tltlc 30, i3ivlwtlCivil ttatctes,~deflnaa snd
roguletes ooiwlsaial EOl'OhtUltS. Art101e 1274, q. c. 3.
deilAC8 8 *~arimlssicA JaorOhMt* aa foll0msz

             *Ant por6oa. fim              or oorporatlon pursuJing,
     Ol' UhO IShUll ~lllSll9tk bUSiae68 Ct tJ6lifIh!$
                                                   pro-
     duoa, or qoods, wares or msrahhtirs    a? aA) kind
     upon oonslgxmnt    for a ookDLIsslon,shall be held
                        merohMt* *
     to 50 a ccexiitsslon
          Art~ole U!81, R.C.S., dCfiEct8 a %lveotook                      cam-
oiasion Ijeruhant*thus t
              hey         person,   tlr~   or corporation     who ohs11
     pursue        tile    busineos or selli.ng       11~0 dook, OsttLs,
     oorsa;oulvae, bulla, steers, hogs; ~lrepp, gOat8,
     mulss, horaoo,  jack:s,end jotmete or eng ot them,
     upon acnslgnwnt for a com5lsalo~ or other ohsrges,
     or who shall solioit ccnnl@~~snt of 117s 8tsOk
     as a OaEmlssi0A ro&m.At or es8At, Or WkiO 13kAll
     aavcrtles or ho18 hlnistliout ia bs suoh, -11
     be dawted and halh to bs a llve stook oo~.~ie8ion
     o.erohElntwithin the a6iml~   oi this sutdivlsicm
      nti.~~bjbct to all the protlsfcns a&G pemltles
      h:ereln ?rosoribsU..*
    Koaombfr   Clogs   H. 9happerd. Page S


              It till br mea that  ?ubdivldloa 12, nrtlalr 7017,
    ls breed eaOa2h to laolude both Roommlssloa aarobaats* ead
    "livestock 000aisriOn awchaats* aa they are esoh de&d
    la Title 30.

               fn the oale of Stoln Doable Cuehioa %re co. v.
    X. T. FUlton 00.. 159 3. r. 1013, la whioh writ of emor
    was denied, whom the ooatmot otlpulatad thrt tire6 were
    to be shipped by the SteiP Campany to ths Fultoa ~ompaay,
    suoh nrrohandirr to be o? a 8peOltlrd   quality ana to be
      aid ior by hltoa  Oowany at a lrea prior     pnyusnt to
    iil made taah nc?nthSor tire6 sol8 that aoath, end at the
    expiration or the lq msma a t, tha Tultoa CompeAy to purohrna
    all unsold tirea,  the court held that suoh agreemeat wee
    one of oonsignmeat for sale oa coumlsslon, end wee not e
    snle to the Fultoa Company. .Theocurt said:
              "These prorlslons of the ocatrsot, it oo-
         ours to us, oleerly iadioatr that It wes the
         purpo8e aad iatentloa or t&e martlee thereto
         to ooaetltute the Falton Cmpanp cd Texas ap-
          lileAt*r taotip or agent to sell the g00a8
         Belirered to it oa oommiesloa: tha general prop-
         erty in the goods remaining in the oonnigaor.m
              Them was no'prorlsicn la the co&mot      es to the
    rrlce for which the tires were to be sold aor was there
    any provision a8 to an oompensatlon to tt Fultoa Compo
    for the sale of euoh t Ires.  The oontreot.was entlroly slY eat
    oa these matters. Later oaaea follow.the boldlnq $A the
    Etein oasa. Ranfroe v. Hell, 202 fiix. 2l81 Falla Fhlbber
    Co. v. 7% Foa, 228 5. 7. 577. IA the latter oaee, where
    tires were shipped oa a oontmot by which tltla wau to re-
    main fn the shipper until they were sold in the re@lar
    ooursa or bueiaelia,to be aoaouated for to sh% per when
L   aold et a etlpulcted prioe, the Ccu1zi5eio~ of R ppeals ia
    a jud~at   adopted by the Suprem Court held that the oon-
    tract wee au agreesion ot oonslgamnt r0r salt oa oommln-
    sloa, thoU;h the bolt 00mpcnsatioa reoelved by +A* C0aaii3aee
    ior the sale of 6uoh mwohaadise   COAalSted of the diff*rCAOt
    between the prloe paid to the aoaolgaor and the r.rlOt re-
    oelvtclby consignee on sale of the gcods.
              This rule was first stated by our Cuprena Court
    la the c&se ci JTmiltOa P. Yillla;r,78 ?sX. 603, 11 Z. :*
    w3.   ;het osse has been aoaelotoatly tcllowed slaoe, and
    we tbl& it is deololve of your lAc\Uky. :'e, thcrefom,

I
Ranonbla      Oscrge 8. 8hayprrtS.
                                 Pans 4



aasuet )otwSlnt          qwatlaa   Ia,the a??imatlrm.

              Yo urloooad que4atic.nm6a5 a8      r0ihet
              *L. fa a member of. the flm    or am mployee
      of a eomlsaion aarohant,  indivldunlly imb-
      Jaot to the Audtiower*aoocupatloa tax, a8
      levied by aubdltl~lon 6 of ltrtlolr7047, Rae-
      llsea                  ia addition
               Civil Statutaa,                   to   the   tax
     bald br thr ocusia~slon’aemhant, If the Siar
     msEber or the snployao auotlima ll~tatoak,
     grain or other rsrehaadlsr at tha plaoa oi
     bualnaaa cf the eamtisalon marchlot oaly?*
              ma tlrnt    paragraph of Artlole    7047,     T?arl&d Clrll
Sktutoa,      roads as follora;

            *@ibare#hall be levied and oolleotad r-rav
      every person, tlnn, aoarpantor aseoalation of
      persons, pur&alo~ any of the oowpatlons named
      in the rollowing numbered auMlvialona of Apia
      artlolc, an annual ooou~atl~a tax, whiob shall
      be paid anaanlly ia adianoe Qxaept wbtra hsmla
      othenrlaeprorldd,        oa every   aUah ooonpa~lo~ 02
    . sotubllahmat a6 follwsx
          fubdlvis$oa 6, ;qtiale 7047, Mtlsed-Citll Stat
utaa, aa UDSAded, aou reads:
           ~huotioneera. Rxmi every huctlonecr, oa
      aanual tnx or.Twunty-tire Doilara (Q251).n
          hrtlale 121,. Foml Codr, ‘provldaa that nhoorar
ehall pursue or ?ollow any oooupatian,oslling or proSea-
olon or aa any aot t&ad by 18~1without havtng flrat ob-
tained a lioense thsrsiar shall be iincd aat leas tba~ the
smouat of tares dua nor p~orit
                             than doable auuchmount.
          lb Word “OOOUpaflOa’~ as used in hrtlole 7047,
has keen deflmd by our oourta to tieen a vooatioa, trade
or b?5lacea lo which ova prinoipally engages to !nak6a
liviq or obtain ‘wealth. Johnson O. State, 138.'hr. Cr.
                    (2d) 8371 nobblns v, State,
ap. 370, 136 US. 'c'.                           57 Ter.
  HOnorsr-10George E.              Shupp4Cd,   Pas* s



  Cr.     R.   468,   li?3   9.   Z.   496.

                In ths ebssnoe of l ls~islatlre dsfinltloa the
    judlol6l eomtruation of ths tern -ooougatlon* oontrols.
    To be sa wauotloaaer’*,    thmn, within the maa~i~ of Brttolr
    7047,  aII ooastrurd   lq our OOurt8, alo must saga&a $A the
    ?OMtiOA 61 WlOtiOAWr iA Or&r t0 mmks l li.*lAEOr t0
    0btd.n  wealth. CAuotloassrR is AOt u~ri~d by any statute
    AOr d0 WO find My. %SR~SOaSOdOfiAt the word. :‘lobstsr*a
    Xsu IatsrAational Dlotlonary (-4      Ed.Y dofines an auotionror
    ~~~t;~ApersoA who 80118 or auk@8 8 buslasss at ~slling at
             .* ‘&at,    uo think, 18 the meanink Ordinarily SSSlgA-
    ad to the uord. Xi the prlaalpal rooatlon by oshioh on@
    ~~~ksrhis llvlng or.obtain8 wealth 18 that of solll~g at
    auotloa, thea ws hold that he 1s pursue       the OOOUpatiOA
    or luotfoaoer, and lo SubjSs~ to the tax, under CUbdlvlsloa
   .4 ) .&llols 7a47. TUs lo true AO nattsr where hs folloss
    suoh ocoupatloa, bs it at his -bum or an7 other Poreoats
    &~a. oi ttUSiA~88and irrSSpoOtlv8 Of the p0YTSOAOr ilra
{'"$,owhom.hr 18 employed.
 .
                JO trtm.   that =ha above fully saswers four Ill-
  qUl=.

                                                   very   trialyyours